Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 03/26/2021.
Claims 1-10 are pending in this Office Action. Claims 1-10 are rejected in which claims 1, and 5 are independent.
Remarks: Priority
As a remark, this application claims foreign priority of INDIA Patent Application 202021046219 (filed 10/23/2020 in India), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference. However, none of certified copies of the priority documents or Copies of the certified copies of the priority documents has been received. Accordingly, no acknowledgement of the priority is made.
Claim Interpretation
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
Claim Objections
Claims 6, 8 and 10 are objected to because of the following informalities:  
As per claim 6, the claim recite a limitation: “a clustering module forms clusters of the documents by applying a formulated probability equation on n-tuple word distribution and cluster document distribution”. Based on texts of claim 6as a whole, the term “forms” seems to be a typographical error of “forming”.
As per claim 8, the claim text ends with an extra “\”.
As per claim 10, the claim depends upon claim 6 in which claim 6 seems to be a typographical error of claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
As per claim 1, the claim recites “clustering the one or more documents by estimating cluster n-tuple word distribution, cluster document distribution and formulated conditional probability equation;”. Here the limitation perform operation step of “clustering the one or more documents” by estimating “cluster n-tuple word distribution, cluster document distribution and formulated conditional probability equation”. It is ambiguous whether “cluster” is a verb for doing clustering or it is “clustered” that qualifies a clustering action done. Along a similar rationale, “formulated” presents a different tense from “cluster n-tuple word” and “cluster document”
Further per the same limitation of claims 1 and 6, the “n” in recited subject matter “n-tuple word” is ambiguous because of being lack of clarification or qualifying as, such as, a natural number, an integer? In general comprehension, wherein “n” in n-tuple word is a natural number.
Further per claims 1 and 6, the claims recite clustering documents as a whole, however, the subject matter “cluster document distribution” is ambiguous whether the cluster (clustering) is on document(s) or distribution of clustered document(s).
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 
As per claim 1, the claim recites “mix documents which are short and long in nature” in which short or long is indefinite on its metes and bounds. In other words, how long or how short enough is a document short or long, respectively and what is the range for a document being “middle” in nature?
Claims 2-5 and 7-10 are rejected because the claim depend upon the claims 1 and 5, directly or indirectly, and inherit the deficiency of being indefinite, respectively.

As per claims 4 and 9, the claims recite “changing value of n” which renders the claim indefinite because n is ambiguous. Though claim 1 recites n-tuple, however, there is no description about a numerical represented by the letter “n”. Further per claim 4, “the one or more documents are sorted into a first set CO and a second set Cl by changing value of n” falls indefinite because there is no relationship established between the sorted sets of documents and the numerical n..
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 
As per claims 1 and 6, the claims recite “the one or more document”, renders the claim indefinite when it contains words or phrases whose meaning is unclear including being lack of reasonable antecedent basis. Claims 2-5 and 7-10 are rejected because the claim depend upon the claims and inherit the deficiency of being indefinite, respectively.
As per claim 3, the claim recites “the estimated value” which is also being lack of reasonable antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 2, the claim recites the method as claimed in claim 1, wherein the moment value is based on a context pattern in at least one document included in the one or more set of documents. However, as per claim 1, upon which the claim 2 depends, “computing a moment value of a feature signifying feature importance in the document”. It is unclear how “the moment value is based on a context pattern in at least one document” being set forth by referring to or relating to “a moment value of a feature signifying feature importance in the document”.
As per claim 7, the claim recites “wherein the moment value is based on a context pattern in at least one document included in the one or more set of documents” while claim 6 recites “a context module for computing a moment value of a feature signifying at least one feature importance value of the feature for the one or more documents in the set”. Accordingly, claim 7 is rejected along the same rationale that rejected claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 6-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 6, the claim recites a decision driven hybrid text clustering system for clustering one or more set of documents, the system comprising a data input module, a data pre-processing module, a context module, a decision module, a sorting module,  a clustering module and a convergence module, without further comprising of any physically structured hardware components, such as processor and/or memory.
Based on the specification, none of modules were specifically described as a hardware component. The modules may be comprehended as software modules and software modules clearly do not fall within a statutory category. Therefore, as a consequence, claim 6 is non-statutory. Claims 7-10 depend upon claim 6, inherit the deficiency for being non-statutory and are also non-statutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruffenach et al.: “DOCUMENT SELECTION AND DISPLAY BASED ON DETECTED VIEWER PREFERENCES”, (U.S. Patent Application Publication US 20170199942 A1, DATE PUBLISHED 2017-07-13 and DATE FILED 2016-09-23, hereafter “Ruffenach”), in view of 
 Love et al.: “POSITIONING LABELS ON GRAPHICAL VISUALIZATIONS OF GRAPHS”, (U.S. Patent US 9740368 B1, DATE PUBLISHED 2017-08-22 and DATE FILED 2016-08-10, hereafter “Love”).

As per claim 1, Ruffenach teaches a decision driven hybrid text clustering (DDHTC) method for clustering set of mix documents which are short and long in nature, the method comprising:
computing a moment value of a feature signifying feature importance in the document (See Abstract: computes attribute scores for several attributes associated with a number of the documents. Here attribute reads on feature);
computing a statistical coefficient index and decision score for the one or more documents with the moment value (See [0091], the reader aggregates the reduced attribute scores for a document by multiplying each reduced attribute score by a confidence weight value that expresses a quality of the interaction sample size. Given that one document can have more associated attributes than another document, the reader in some embodiments democratizes the aggregation of the reduced attribute scores by reducing the contribution of a subset of attribute scores in an attribute score set when the attribute score set has too many scores for too many attributes. Here the document custom score is generated by aggregating the multiplying each reduced attribute score by a confidence weight value. Here the aggregated attribute score teaches statistical coefficient index and the confidence weight value reads on the decision score), and
wherein the method of clustering further comprises, sorting the one or more documents based on the decision score (See Fig. 9, step 920, [0091] and [0103], sorting documents based on diversified, customized scores).
Ruffenach does not explicitly teach clustering the one or more documents by estimating cluster n-tuple word distribution, cluster document distribution and formulated conditional probability equation.
However, on the other hand, as an analogous art on document processing and management, Love teaches clustering the one or more documents by estimating cluster n-tuple word distribution, cluster document distribution and formulated conditional probability equation (See col. 24, lines 25-42, ach n-gram in the respective document, for each topic, determine an amount of n-grams in the respective document designated as pertaining to the respective topic, and an amount  of all instances of n-grams in all of the documents designating as pertaining to the respective topic, for the respective document and n-gram, some embodiments re-designate the respective n-gram as pertaining to a topic selected according to a probability of the topics; and the probability of the topics may be the conditional probability of the respective topic being exhibited given the respective document multiplied by the conditional probability of the respective n-gram occurring given that the respective topic is exhibited (as indicated by the current distribution of assignments).).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Love’s teaching with Ruffenach reference because Ruffenach is dedicated to detecting document attribute preferences for viewing documents and Love is dedicated to automatically positioning text labels on visual representations of graphs and a combined teaching would have enabled Ruffenach to perform semantics similarities between documents for aggregating documents more accurately meeting the attribute preference for document viewing users.
Ruffenach in view of Love further teaches the following:
deriving one or more numerical feature sets for semantic similarities (See Love: col. 30, lines 41-49, determining (in block 705) an adjacency matrix based on the feature vectors, wherein rows and columns of the adjacency matrix correspond to the documents, values of the feature matrix correspond to a selected-topic-adjusted semantic similarity of documents corresponding to the respective row and column of the values, and values of the feature matrix are based on angles between feature vectors of the documents corresponding to the respective row and column of the values), 
wherein the one or more clustered documents are converged to produce a final set of documents (See Ruffenach: [0092], employing diversification operations to ensure the selected documents cover a diverse set of topics and to ensure that the documents from the same publisher are not clustered in the eventual presentation of the documents.; and Love: col. 19, lines 27-30, documents may be clustered according to their corresponding vectors in the concept space, or similarity of documents may be determined by some embodiments by comparing their respective vectors in this space, e.g., based on cosine similarity or other measures.).

As per claim 2, Ruffenach in view of Love teaches the method as claimed in claim 1, wherein the moment value is based on a context pattern in at least one document included in the one or more set of documents (See Love: col. 14, lines 54-57, scripting instructions in place to analyzed documents according to their mode of construction or to weight terms according to their visual weight when rendered or annotate terms according to their context.).

As per claim 3, Ruffenach in view of Love teaches the method as claimed in claim 1, wherein a statistical coefficient index is computed for at least one document with respect to the estimated value (See Ruffenach: [0091], the reader aggregates the reduced attribute scores for a document by multiplying each reduced attribute score by a confidence weight value that expresses a quality of the interaction sample size. Given that one document can have more associated attributes than another document, the reader in some embodiments democratizes the aggregation of the reduced attribute scores by reducing the contribution of a subset of attribute scores in an attribute score set when the attribute score set has too many scores for too many attributes. Here the democratizing the aggregation of the reduced attribute scores reads on an estimate of the aggregated reduced attribute scores for a document).

As per claim 4, Ruffenach in view of Love teaches the method as claimed in claim 1, wherein the one or more documents are sorted into a first set C0 and a second set C1 by changing value of n (See Love: col. 16, lines 58-60, N-grams are sequences of one or more terms, e.g., "the" is an example of an n-gram where n=l , "the quick" is another n-gram where n=2).

As per claim 5, Ruffenach in view of Love teaches the method as claimed in claim 4, wherein n=1 for the first set C0 and n=2 for the second set C1 (See Love: col. 16, lines 58-60, N-grams are sequences of one or more terms, e.g., "the" is an example of an n-gram where n=l , "the quick" is another n-gram where n=2).

As per claim 6, Ruffenach  teaches the decision driven hybrid text clustering system for clustering one or more set of documents, the system comprising:
a data input module, wherein the data input module provides for the one or more set of documents (See [0008], the second device receives the documents from the same source);
a data pre-processing module, wherein the data preprocessing module performs refining of the documents (See Fig. 6 and [0072], the user screen touch input refining the summary pages);
a context module for computing a moment value of a feature signifying at least one feature importance value of the feature for the one or more documents in the set (See Abstract: computes attribute scores for several attributes associated with a number of the documents. Here attribute reads on feature);
a decision module receiving from the context module the moment value for computing a decision score for the one or more documents in the set (See [0091], the reader aggregates the reduced attribute scores for a document by multiplying each reduced attribute score by a confidence weight value that expresses a quality of the interaction sample size. Given that one document can have more associated attributes than another document, the reader in some embodiments democratizes the aggregation of the reduced attribute scores by reducing the contribution of a subset of attribute scores in an attribute score set when the attribute score set has too many scores for too many attributes. Here the document custom score is generated by aggregating the multiplying each reduced attribute score by a confidence weight value. Here the aggregated attribute score teaches statistical coefficient index and the confidence weight value reads on the decision score);
a sorting module receiving from the decision module the decision score for sorting the one or more documents in the set (See Fig. 9, step 920, [0091] and [0103], sorting documents based on diversified, customized scores).
Ruffenach does not explicitly teach a clustering module forms clusters of the documents by applying a formulated probability equation on n-tuple word distribution and cluster document distribution.
However, on the other hand, as an analogous art on document processing and management, Love teaches a clustering module forms clusters of the documents by applying a formulated probability equation on n-tuple word distribution and cluster document distribution (See col. 24, lines 25-42, ach n-gram in the respective document, for each topic, determine an amount of n-grams in the respective document designated as pertaining to the respective topic, and an amount of all instances of n-grams in all of the documents designating as pertaining to the respective topic, for the respective document and n-gram, some embodiments re-designate the respective n-gram as pertaining to a topic selected according to a probability of the topics; and the probability of the topics may be the conditional probability of the respective topic being exhibited given the respective document multiplied by the conditional probability of the respective n-gram occurring given that the respective topic is exhibited (as indicated by the current distribution of assignments).).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Love’s teaching with Ruffenach reference because Ruffenach is dedicated to detecting document attribute preferences for viewing documents and Love is dedicated to automatically positioning text labels on visual representations of graphs and a combined teaching would have enabled Ruffenach to perform semantics similarities between documents for aggregating documents more accurately meeting the attribute preference for document viewing users.
Ruffenach in view of Love further teaches the following:
a convergence module congregating the one or more clustered documents by deriving one or more numerical feature sets for semantic similarities thus producing a final set of documents (See Love: col. 30, lines 41-49, determining (in block 705) an adjacency matrix based on the feature vectors, wherein rows and columns of the adjacency matrix correspond to the documents, values of the feature matrix correspond to a selected-topic-adjusted semantic similarity of documents corresponding to the respective row and column of the values, and values of the feature matrix are based on angles between feature vectors of the documents corresponding to the respective row and column of the values; and Ruffenach: [0092], employing diversification operations to ensure the selected documents cover a diverse set of topics and to ensure that the documents from the same publisher are not clustered in the eventual presentation of the documents.; and Love: col. 19, lines 27-30, documents may be clustered according to their corresponding vectors in the concept space, or similarity of documents may be determined by some embodiments by comparing their respective vectors in this space, e.g., based on cosine similarity or other measures.).

As per claim 7, Ruffenach in view of Love teaches the system as claimed in claim 6, wherein the moment value is based on a context pattern in at least one document included in the one or more set of documents (See Love: col. 14, lines 54-57, scripting instructions in place to analyzed documents according to their mode of construction or to weight terms according to their visual weight when rendered or annotate terms according to their context.).

As per claim 8, Ruffenach in view of Love teaches the system as claimed in claim 6, wherein a statistical coefficient index is computed for at least one document with respect to the moment value (See Ruffenach: [0091], the reader aggregates the reduced attribute scores for a document by multiplying each reduced attribute score by a confidence weight value that expresses a quality of the interaction sample size. Given that one document can have more associated attributes than another document, the reader in some embodiments democratizes the aggregation of the reduced attribute scores by reducing the contribution of a subset of attribute scores in an attribute score set when the attribute score set has too many scores for too many attributes. Here the democratizing the aggregation of the reduced attribute scores reads on an estimate of the aggregated reduced attribute scores for a document).

As per claim 9, Ruffenach in view of Love teaches the system as claimed in claim 6, wherein the one or more set of documents are sorted into a first set C0 and a second set C1 by changing value of n (See Love: col. 16, lines 58-60, N-grams are sequences of one or more terms, e.g., "the" is an example of an n-gram where n=l , "the quick" is another n-gram where n=2).

As per claim 10, Ruffenach in view of Love teaches the system as claimed in claim 6, wherein n= l for the first set C0 and n=2 for the second set C1 (See Love: col. 16, lines 58-60, N-grams are sequences of one or more terms, e.g., "the" is an example of an n-gram where n=l , "the quick" is another n-gram where n=2).

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 21, 2022